DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0202142 (“Marty”).
Regarding claim 1, Marty discloses (mainly in fig. 7) a touch-controlled faucet assembly, comprising:
a faucet body (218) defining a mounting portion (aperture extending through body 218);
a conductive connector (530) assembled in the mounting portion of the faucet body (see assembly of fig. 10); and
a shower (mainly defined by 108, 103 and 110; see fig. 3) comprising a curved tube (110 in fig. 3) made from conductive material (touching any portion of spout , the curved tube being set around the conductive connector (curved tube 110 circumscribes conductive connector 530; see fig. 10);
wherein a conductive ring (“electrical clip” 546) is set between the curved tube and the conductive connector for electrically connecting the curved tube to the conductive connector (more specifically, member 546 provides electrical communication between members 218, 530 and 110, thereby preventing “false touch events”; see paragraph [0088]).
Regarding claim 2, Marty discloses the conductive ring (546) defines a notch (ring 546 is a split ring and defines a notch along the split; see fig. 7).
Regarding claim 4, Marty discloses the conductive connector (530) defines two annular ribs (side walls of annular groove within which conductive ring 546 is disposed; see fig. 10) and the conductive ring (546) is set between the two annular ribs and electrically connected to the curved tube (110) and the conductive connector (530) respectively (member 546 provides electrical communication between members 218, 530 and 110, thereby preventing “false touch events”; see paragraph [0088]).
Regarding claim 5, Marty discloses the touch-controlled faucet assembly assembled to a mounting platform (105), an electrically insulative plate (plastic base 536; see paragraph [0088]) is seated between the faucet body (218) and the mounting platform (105).
Regarding claim 6, Marty discloses the electrically insulative plate (plastic base 536; see paragraph [0088]) is set around (near and/or surroundingly relative to faucet body 218; see fig. 10) the faucet body.

Regarding claim 8, Marty discloses each insulative ring (544 and 536) defining a notch (friction ring 544 has notches arrayed around a circumference thereof, and ring 536 has an annular groove, which engages with an upstream end of body 110; wherein the term “notch” is defined by Merriam-Webster as “a V-shaped indentation”, “degree, step”, “a small cut that is shaped like a V and that is made on an edge or a surface”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marty, as applied to claim 1 above, in view of U.S. Pub. No. 2006/0130908 (“Sailors”).
Regarding claim 3, Marty discloses the invention as claimed except for the conductive ring being made from stainless steel.
Sailors teaches that stainless steel is a commonly known conductive material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive ring of Marty by forming the conductive ring from stainless steel, as taught by Sailors, so as to have a conductive ring which has the required conductivity and is resistant to corrosion.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claim(s) over Marty have been considered but not persuasive.  Although Applicant’s claim amendments filed December 31, 2020, overcome the previous rejection over Marty, under a different interpretation of the prior art, the amended claims still read on the invention of Marty, see office action above.  Applicant argues that the present invention addresses different technical solution(s); however, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the features upon which applicant relies are not distinguishably recited in the rejected claim(s).  Applicant is advised to add limitations, which distinguish the physical structure of the touch-controlled faucet assembly elements (i.e., faucet body, conductive connector, curved tube, and/or conductive ring, etc…) from the prior art structural parts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose telephone number is (571)270-3458.  The examiner can normally be reached on M-Th (8:00AM-5:00PM EST) and F (8:00AM-12:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mary E. McManmon can be reached at 571-272-6007, Craig M. Schneider 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAILEY K. DO/Examiner, Art Unit 3753